

SECOND AMENDMENT TO OFFICE LEASE
This Second Amendment to Office Lease (this “Second Amendment”) is made and
entered into by and between KBSII 350 PLUMERIA, LLC, a Delaware limited
liability company (“Landlord”), as successor-in-interest to BRE/Plumeria, LLC
(“Original Landlord”), and NETGEAR, INC., a Delaware corporation (“Tenant”),
effective as of July 1, 2015 (the “Effective Date”).
W I T N E S S E T H
WHEREAS, Landlord and Tenant are parties to that certain Office Lease dated
September 25, 2007 originally entered into by and between Original Landlord and
Tenant (the “Original Lease”), as amended by that certain First Amendment dated
April 25, 2008 (the “First Amendment”; the Original Lease, as amended by the
First Amendment, being the “Lease”), pursuant to which Tenant is currently
leasing from Landlord certain premises containing a total of approximately
142,700 rentable square feet of space (the “Premises”) comprising the entirety
of the building located at 350 East Plumeria Drive, San Jose, California; and
WHEREAS, the current Lease Term is scheduled to expire on March 31, 2018;
WHEREAS, Landlord and Tenant desire to amend the Lease to, among other things,
extend the Lease Term, all as more particularly provided hereinbelow;
NOW, THEREFORE, pursuant to the foregoing, and in consideration of the mutual
covenants and agreements contained in the Lease and herein, Landlord and Tenant
hereby agree that the Lease is hereby modified and amended as set forth below:
1.Defined Terms. All capitalized terms used herein shall have the same meaning
as defined in the Lease, unless otherwise defined in this Second Amendment.
2.Extension of Lease Term. Landlord and Tenant hereby agree to extend the Lease
Term for an additional period of time continuing through and expiring on
September 30, 2025 (the “Extension Term”), upon and subject to all of the
existing terms of the Lease, except as otherwise hereinafter provided.
3.Base Rent. Tenant shall continue to pay Base Rent in accordance with the terms
of the Lease; provided, however, commencing on the Effective Date and continuing
through the Extension Term the Base Rent for the Premises shall be equal to the
following:
Period    Monthly Installment
07/01/2015 – 06/30/2016    $235,455.00*
07/01/2016 – 06/30/2017    $242,518.65**
07/01/2017 – 06/30/2018    $249,794.21
07/01/2018 – 06/30/2019    $257,288.04

 
1
 

--------------------------------------------------------------------------------



07/01/2019 – 06/30/2020    $265,006.68
07/01/2020 – 06/30/2021    $272,956.88
07/01/2021 – 06/30/2022    $281,145.58
07/01/2022 – 06/30/2023    $289,579.95


07/01/2023 – 06/30/2024    $298,267.35
07/01/2024 – 06/30/2025    $307,215.37
07/01/2025 – 09/30/2025    $316,431.83
* Base Rent for the time period from July 1, 2015 through December 31, 2015
shall be abated in its entirety.
** (i) Base Rent for the time period from January 1, 2017 through February 28,
2017 shall be abated in its entirety. (ii) Tenant shall receive a partial
abatement of the Base Rent due for the month of March 2017 in the amount of
$214,962.70 so that during the month of March 2017 the Base Rent due shall equal
$27,555.95 (all of the above abated Base Rent shall be collectively referred to
herein as the “Abated Base Rent”). Notwithstanding the foregoing to the
contrary, if Tenant defaults under the terms of the Lease, and such default
results in the termination of the Lease, then the unamortized amount of the
Abated Base Rent, amortized on a straight-line basis over the Extension Term,
shall immediately become due and payable as part of Additional Rent under the
Lease as of the day prior to such termination. In such event, Landlord shall be
entitled to recover, in addition to any other amounts due from Tenant, the
amount of the Abated Base Rent due under this Paragraph as Additional Rent.
During the periods above in which the Base Rent is abated Tenant shall continue
to be obligated to pay all other sums due under the Lease, including, without
limitation, all Additional Rent (i.e., it being acknowledged and agreed that the
abatement shall only apply to the Base Rent and shall not apply to any other
charges or rent due under the Lease).
Notwithstanding the foregoing to the contrary, during the Lease Term Landlord
shall have the one (1) time right on at least sixty (60) days prior written
notice to pay Tenant for the full amount of any future Abated Base Rent. In the
event Landlord tenders such payment to Tenant, then the scheduled Abated Base
Rent for which Landlord paid Tenant for shall be cancelled and Tenant shall pay
Base Rent for such months without any such abatement.
4.Additional Rent. Tenant shall continue to pay all Additional Rent as set forth
in the Lease throughout the Extension Term, including, without limitation,
Tenant’s Share of Direct Expenses; provided, however, for purposes of
calculating “Direct Expenses” (as originally defined in Section 4.2.1 of the
Original Lease) from and after the Effective Date, the “Management Fee” (as

 
2
 

--------------------------------------------------------------------------------



originally defined in Section 4.2.1 of the Original Lease) included in Direct
Expenses shall be equal to $70,636.50 per calendar year during the Extension
Term (i.e., equal to $5,886.38 per month, which equates to two and one-half
percent (2.5%) of the Base Rent due using the initial rate (without taking into
account any abatement) following the Effective Date).
5.Condition of the Premises. Tenant hereby agrees to accept the Premises in
their existing “AS-IS”, “WHERE-IS” and “WITH ALL FAULTS” condition, and Landlord
shall have no obligation whatsoever to refurbish or otherwise improve the
Premises at any time; provided,


however, Landlord agrees to provide Tenant with an allowance of up to (but not
to exceed) $713,500 (which is equal to $5.00 per square foot of rentable area)
(the “Allowance”) which Allowance may be used as a reimbursement of Tenant’s
expenses paid by Tenant to third-parties in connection with the installation of
Alterations (as defined in Section 8.1 of the Original Lease) to the Premises
performed after the Effective Date. Any such Alterations shall be constructed in
accordance with the terms and conditions of Article 8 of the Original Lease and
shall be subject to Landlord’s review and approval of plans and specifications
as more particularly described in the Lease. In the event Tenant desires any
such reimbursement of the Allowance, Tenant shall notify Landlord of the amounts
that Tenant wants reimbursed (and, if reimbursed, Tenant shall include actual
copies of paid invoices reflecting amounts Tenant desires to have reimbursed)
within eighteen (18) months following the Effective Date, and, notwithstanding
anything herein to the contrary, if Tenant fails to so notify Landlord in
writing of such amounts Tenant desires to have reimbursed within said eighteen
(18) month period, Tenant shall not be entitled to any such reimbursement and
all such Allowance shall belong to Landlord and Tenant shall have no rights
thereto. Landlord’s payment of the Allowance, or such portion thereof as Tenant
may be entitled to, shall be made within thirty (30) days after each and all of
the following conditions shall have been satisfied: (a) the Alterations shall
have been completed in accordance with the plans submitted to and approved by
Landlord in accordance with the Lease; (b) Tenant shall have delivered to
Landlord satisfactory evidence that all mechanics’ lien rights of all
contractors, suppliers, subcontractors, or materialmen furnishing labor,
supplies or materials in the construction or installation of the Alterations
have been unconditionally waived, released, or extinguished; (c) Tenant shall
have delivered to Landlord paid receipts or other written evidence
satisfactorily substantiating the actual amount of the construction costs of the
Alterations; and (d) Tenant shall not then be in default of any of the
provisions of the Lease beyond applicable notice and cure periods. If, at any
time, the amount remaining in the Allowance is insufficient to pay for any
requested reimbursements or expenses, then Tenant shall bear the cost of any
excess and shall promptly pay the estimated cost of such excess to the
applicable payee. If Tenant’s reimbursements are less than the Allowance, Tenant
shall not receive any credit whatsoever for the difference. Except as otherwise
expressly set forth in this paragraph, Tenant acknowledges and agrees that any
and all improvements or allowances required to be performed or provided by
Landlord in the Lease, if any, have been performed or satisfied.
6.Assignment/Subletting. The phrase “sixty percent (60%)” as set forth in the
third and twenty-fourth lines of Section 14.3.1 of the Original Lease is amended
to be “fifty percent

 
3
 

--------------------------------------------------------------------------------



(50%).” In addition, the parenthetical “(up to, in the case of such tenant
improvements, a maximum of Two Dollars and Fifty Centers ($2.50) per rentable
square foot in the Contemplated Transfer Space)” in the fourteenth through
sixteenth lines of Section 14.3.1 is hereby deleted.
7.Security Deposit. Landlord is currently holding a Security Deposit under the
Lease in the amount of $278,265.00 as set forth in Item 8 of the Summary of
Basic Lease Information of the Original Lease. Within thirty (30) days after the
Effective Date Landlord agrees to refund the Security Deposit to Tenant and upon
such refund the “Security Deposit” set forth in Item 8 of the Summary of Basic
Lease Information of the Original Lease shall be amended to be “None.”
8.Electric Vehicle Charging Stations. Within six (6) months following the
Effective Date hereof, Landlord agrees to install three (3) electronic vehicle
charging stations (with each


such station allowing two (2) cars to be charged at once) in the Project in a
location mutually agreeable to Landlord and Tenant. The style and specification
of the same shall be in Landlord’s reasonable discretion and shall be subject to
Tenant’s reasonable approval.
9.Renewal Options. Tenant shall continue to have the two (2) five (5) year
options to further extend the Lease Term in accordance with the terms and
conditions of Article 31 of the Original Lease; provided, however, the phrase
“expiration of the initial Term of this Lease” as set forth in the third line of
Section 31.2 of the Original Lease is amended to read “expiration of the
Extension Term.”
10.Cancellation Option. Tenant shall have the one-time right to terminate the
Lease in accordance with and subject to the terms and conditions of Exhibit A
attached hereto and incorporated herein for all purposes.
11.Energy Disclosure. Tenant acknowledges and agrees that: (a) it has received
all disclosures and other documentation or information for the Building required
under Section 25402.10 of the California Public Resources Code and its
implementing regulations, (b) such disclosure information is for the current
occupancy and use of the Building, (c) the energy profile of the Building will
vary depending on future occupancy or use of the Building, (d) the Building has
not been proposed for LEED ratings, and (e) Landlord make no claims,
representations or warranties regarding the future Energy Star profile of the
Building. Tenant waives any claims or assertions that Landlord has failed to
make the adequate energy disclosures required under applicable law and in no
event shall Tenant assert a breach of the Lease or right to rescind the Lease
(or this Second Amendment) due to any inadequate energy disclosures. During the
Lease Term, Tenant shall reasonably cooperate with Landlord in connection with
any energy disclosures for the Project that Landlord may be required to make in
the future, such cooperation shall include, without limitation, execution of any
reasonable release required for Landlord to access energy usage at the Project.
12.CASp Disclosure. As of the Effective Date of this Second Amendment, to
Landlord’s knowledge the Premises has not undergone inspection by a Certified
Access Specialist (CASp).

 
4
 

--------------------------------------------------------------------------------



13.No Preferential Rights or Options. Notwithstanding anything contained in the
Lease to the contrary, except with respect to the renewal options described in
Paragraph 9 of this Second Amendment and the cancellation option set forth in
Paragraph 10 and Exhibit A of this Second Amendment, Landlord and Tenant
stipulate and agree that Tenant has no preferential rights or options under the
Lease, as herein amended, such as any rights of renewal, expansion, reduction,
refusal, offer, purchase, termination, relocation or any other such preferential
rights or options, such rights originally set forth in the Lease being hereby
null and void in their entirety and of no further force or effect.
14.Brokers. Tenant represents and warrants that it has had no dealings with any
broker or agent other than Newmark Cornish & Carey (“Broker”) in connection with
the negotiation or execution of this Second Amendment, and Tenant agrees to
indemnify Landlord and hold Landlord harmless from and against any and all
costs, expenses or liability for commissions or other compensations or charges
claimed by any broker or agent, other than



 
5
 

--------------------------------------------------------------------------------



Broker, with respect to this Second Amendment or the transactions evidenced
hereby. Landlord shall pay a commission to Broker pursuant to a separate written
agreement between Landlord and Broker.
15.Miscellaneous. With the exception of those terms and conditions specifically
modified and amended herein, the herein referenced Lease shall remain in full
force and effect in accordance with all its terms and conditions. In the event
of any conflict between the terms and provisions of this Second Amendment and
the terms and provisions of the Lease, the terms and provisions of this Second
Amendment shall supersede and control.
16.Counterparts/Facsimile Signatures. This Second Amendment may be executed in
any number of counterparts, each of which shall be deemed an original, and all
of such counterparts shall constitute one agreement. To facilitate execution of
this Second Amendment, the parties may execute and exchange facsimile
counterparts of the signature pages and facsimile counterparts shall serve as
originals.
[REMAINDER OF PAGE LEFT BLANK]



 
6
 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Second Amendment on
the dates set forth in the respective signature blocks below, to be effective
for all purposes, however, as of the Effective Date.
    
 
LANDLORD:
 
KBSII 350 PLUMERIA, LLC,
a Delaware limited liability company
 
 
 
 
By:
KBS Capital Advisors, LLC,
a Delaware limited liability company, as agent
 
 
 
 
By:
/s/ Brent Carroll
 
 
Brent Carroll,
Senior Vice President
 
 
 
Date:
June 25, 2015
 
 
 
 
TENANT:
 


NETGEAR, INC.,
a Delaware corporation
 
 
 
 
By:
/s/ Andrew Kim
 
Name:
Andrew Kim
 
Title:
SVP, Corp. Dev. & General Counsel
 
Date:
June 25, 2015
 
 
 

 












 
7
 

--------------------------------------------------------------------------------



EXHIBIT A
CANCELLATION OPTION
Provided no event of default shall then exist under the Lease past applicable
notice and cure periods, Tenant shall have the right at any time on or before
July 1, 2022, to send Landlord irrevocable written notice (the “Termination
Notice”) that Tenant has elected to terminate this Lease, effective on July 1,
2023 (“Termination Date”).
If Tenant elects to terminate this Lease pursuant to the immediately preceding
sentence, the effectiveness of such termination shall be conditioned upon Tenant
paying to Landlord, simultaneously with Tenant’s delivery of the Termination
Notice to Landlord, a termination fee equal to the sum of $1,166,875.50, which
amount is equal to the sum of (i) the unamortized portion of the brokerage
commissions paid by Landlord with respect to this Second Amendment, plus (ii)
the unamortized portion of the Base Rent abatement provided by Landlord in
connection with this Second Amendment, plus (iii) the unamortized portion of the
Allowance provided in connection with this Second Amendment (as such amounts in
(i) – (iii) are amortized on a straight-line basis over the period commencing on
the Effective Date and continuing through the expiration of the Extension Term
plus interest on such amortized amount payable at a rate of eight percent (8%)
per annum) (collectively the “Termination Fee”). Such Termination Fee is
consideration for Tenant’s option to terminate and shall not be applied to Base
Rent, Additional Rent or any other obligation of Tenant. Except as otherwise
expressly set forth in this Lease, Landlord and Tenant shall be relieved of all
obligations accruing under this Lease after the Termination Date, but not any
obligations accruing under the Lease prior to the effective date of such
termination. Both Landlord and Tenant acknowledge and agree that it would be
impracticable or extremely difficult to affix damages if Tenant terminates this
Lease and that the Termination Fee set forth above represents a reasonable
estimate of Landlord’s damages in the event Tenant terminates this Lease under
this Exhibit A. If Tenant does not timely deliver the Termination Notice or
Termination Fee to Landlord, then this termination option shall become null and
void and the Lease shall continue in full force and effect.

 
8
 